Case: 09-50827     Document: 00511215640          Page: 1    Date Filed: 08/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 26, 2010
                                     No. 09-50827
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

RIGOBERTO LOPEZ-GOMEZ,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-1503-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Rigoberto Lopez-
Gomez has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Lopez-Gomez has not filed a response.
He recently has been released from imprisonment and removed from the United
States.
        Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.           Accordingly, counsel’s motion for leave to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50827   Document: 00511215640 Page: 2     Date Filed: 08/26/2010
                                No. 09-50827

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED in part as frivolous, see 5 TH C IR. R. 42.2, and
in part as moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th
Cir. 2007).




                                      2